EXHIBIT 10.2

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This document amends the Employment Agreement entered into as of February 26,
2010, by and between DaVita Inc. (“Employer”) and Luis Borgen (“Employee”).
Specifically, the parties agree to amend the Employment Agreement as follows:

1. The first three sentences of Section 1 are hereby deleted in their entirety
and replaced with the following:

Employer hereby employs Employee beginning on March 22, 2010. Employee will
serve in the position of Senior Vice President until the close of business on
the first business day following the day on which the Company files its
Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 with the
Securities and Exchange Commission, when Employee will begin serving in the
position of Chief Financial Officer. Employee accepts such employment on the
terms and conditions set forth in this Agreement. Employee shall perform the
duties of Senior Vice President and/or Chief Financial Officer or any additional
duties as Employer deems appropriate, provided, however, that Employer shall not
change Employee’s title without Employee’s written consent.

In all other respects, the Agreement remains in full force and effect.

The parties acknowledge and agree that this First Amendment to Employment
Agreement (“First Amendment”) shall take effect and be legally binding upon the
parties only upon full execution hereof by the parties and upon approval by
DaVita Inc. as to the form of this First Amendment.

 

DAVITA INC.       EMPLOYEE By  

/s/ Kent Thiry

    By  

/s/ Luis Borgen

  Kent Thiry       Luis Borgen   Chief Executive Officer       Date: 3/18/2010  
  Date: 3/15/2010 Approved by DaVita Inc. as to Form:             By  

/s/ Caitlin Moughon

              Caitlin Moughon         Assistant General Counsel - Labor      